PD-0759-15
                             PD-0759-15                             COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 6/22/2015 10:35:43 PM
June 24, 2015
                                                                    Accepted 6/24/2015 10:47:40 AM
                                                                                     ABEL ACOSTA
                            CAUSE NO. 07-13-341-CR                                           CLERK

ROGER STONE                             §                      IN THE COURT OF
                                        §
v.                                      §                  CRIMINAL APPEALS
                                        §
STATE OF TEXAS                          §                              OF TEXAS


        MOTION TO EXTEND THE TIME TO FILE THE
           PDR CONTEMPORANEOUSLY FILED
                  WITH THIS MOTION
TO THE HONORABLE JUDGES OF THE
COURT OF CRIMINAL APPEALS:

      COMES NOW Roger Stone, Appellant, and files this motion to extend the

time to file the PDR to June 22, 2015. In support, the Appellant respectfully shows

the Court the following:


                                        I.

      The court of appeals’ ruling was issued on May 15, 2015, making the PDR

due June 14, 2015. No prior extension motion has been filed.


                                        II.

      The reason for this request is as follows. Undersigned counsel represents

many appellate clients whose briefs, motions for rehearing or PDRs were due

around the time of the Appellant’s Brief is due in this case, and has not until now

had time to prepare this Brief.
      WHEREFORE, the Appellant prays the Court grant an extension of time to

file his PDR to June 22, 2015, the date the PDR is electronically filed.

                                              Respectfully submitted,

                                              /s JOHN BENNETT
                                              John Bennett
                                              Post Office Box 19144
                                              Amarillo, Texas 79114
                                              (806) 282-4455
                                              Fax: (806) 398-1988
                                              State Bar Number 00785691
                                              Email: AppealsAttorney@gmail.com
                                              Attorney for the petitioner




                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above Motion has been served on

Mark Snider, Esq., Hutchinson County Criminal District Attorney, to him at

Hutchinson County Courthouse, 500 Main Street, Stinnett, Texas 79083, and, on

Lisa McMinn, Esq., State Prosecuting Attorney, by email to her at

lisa.mcminn@spa.texas.gov, both on June 22, 2015.

                                              /s JOHN BENNETT
                                              John Bennett

                                          2